DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5, 10-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Foster (U.S. 2,395,794) in view of Hoechst (GB 1,441,395).
Regarding claim 1, Foster teaches collapsible a container for cooking sustenance (title, Collapsible Cooking Receptacle) comprising: a parallelogram sheet formed of a composite material (seamless sheet of asbestos fabric 10 coated with heat resistant material 11, Figs 1-5), the parallelogram sheet to fold between a planar shape (Fig 1), a parallelepiped shape (Figs 2-3), and a collapsed shape (Fig 4), the parallelepiped shape including: a bottom surface having a parallelogram shaped footprint (Figs 2-3); and a wall having a first portion, a second portion, a third portion, and a fourth portion, each of the 
However, in the same art of flexible cooking containers Hoechst teaches providing a metal plate to an external portion of a parallelogram shaped base to improve mechanical stability of the container and uniform heat distribution (page 3, lines 19-28, wherein one of skill in the art would understand that attaching the plate is an expedient way to provide the plate) for a container that can fold to a small size.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the collapsible cooking receptacle of Foster to include a metal parallelogram plate attached to the bottom in order to provide uniform heat distribution and mechanical stability to the cooking container as taught by Hoechst such that when the parallelogram sheet is in the collapsed shape, the first portion, the second portion, the third portion, and the fourth portion of the wall would inherently be stacked on the bottom surface opposite the parallelogram plate.

Regarding claim 2, Hoechst teaches that the parallelogram shaped footprint of the bottom surface is a first parallelogram shaped footprint (basal area of Figs 1, 2, and 4), and the parallelogram plate has a second parallelogram shaped footprint larger than the first parallelogram shaped footprint of the bottom surface (page 3, lines 26-28 teaches making the metal base plate larger than the basal area of the container, suggesting the same shape but larger); and wherein when the parallelogram sheet is in the parallelepiped shape, and when the collapsible container is placed over a heat source, the parallelogram plate shields the parallelogram sheet from the heat source while cooking sustenance (page 3, lines 19-28).

Regarding claim 5, Hoechst teaches the composite material comprises a fiber-reinforced plastic coated in a fluorocarbon-based polymer, or a synthetic fiber coated in a fluorocarbon-based polymer (PTFE polymer reinforced with glass fiber filler, page 2, lines 17-49).

Regarding claim 10, Foster teaches a collapsible container (title, Collapsible Cooking Receptacle) comprising: a first member formed of a first material (seamless sheet of asbestos fabric 10 coated with heat resistant material 11, Figs 1-5), the first member to fold between a planar shape (Fig 1), receptacle shape (Figs 2-3) and a collapsed shape (Fig 4), the receptacle shape including: a bottom surface having a footprint (Figs 2-3); and a wall having a first portion, a second portion, a third portion, and a fourth portion, each of the first portion, the second portion, the third portion, and the fourth portion fixed to the footprint (Figs 2-3); but does not explicitly teach a second member formed of a second material different than the first material and attached to the bottom surface , wherein when the first member is in the collapsed shape, the first portion, the second portion, the third portion, and the fourth portion of the wail are stacked on the bottom surface opposite the second member. 
However, in the same art of flexible cooking containers Hoechst teaches providing a second member in the form of a metal plate to an external portion of the bottom surface (i.e. base) to improve mechanical stability of the container and uniform heat distribution (page 3, lines 19-28, wherein one of skill in the art would understand that attaching the plate is an expedient way to provide the plate) for a container that can fold to a small size.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the collapsible cooking receptacle of Foster to include a metal parallelogram plate attached to the bottom in order to provide uniform heat distribution and mechanical stability to the cooking container as taught by Hoechst such that when the parallelogram sheet is in the collapsed shape, the first portion, the second portion, the third portion, 

Regarding claim 11, Hoechst teaches that the footprint of the bottom surface is a first footprint (basal area of Figs 1, 2, and 4), and the second member has a second footprint larger than the first footprint (page 3, lines 26-28 teaches making the metal base plate larger than the basal area of the container, suggesting the same shape but larger); and wherein when the first member is in the receptacle shape, the second member shields the first member from a heat source (page 3, lines 19-28).

Regarding claim 12, Hoechst teaches the first member comprises a polygonal sheet (Fig 1).

Regarding claim 13, Hoechst teaches the second member comprises a polygonal plate (plate inherently same shape as base, but slightly larger, page 3, lines 19-28).

Regarding claim 14, Horchst teaches the first material comprises a composite material (fiber filled PTFE), and the second material comprises a material resistant to damage by fire up to about 1500 degrees centigrade (metal plate).

Regarding claim 16, Horchst further teaches comprising a strap (handle, Fig 2) having a first end opposite a second end, at least one of the first end or the second end being attachable to the wall (Fig 2).

Claims 3, 7-9, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Foster (U.S. 2,395,794) in view of Hoechst (GB 1,441,395), as applied to claims 1 and 10, and further in view of Cousins (U.S. 2005/0103834).
Regarding claim 3, the combination of Foster and Hoechst teaches the collapsible container of claim 1, but does not explicitly disclose comprising a plurality of creases arranged in the parallelogram sheet to fold the parallelogram sheet between the parallelepiped shape and the collapsed shape, but not a planar shape. However, in the same art of folding receptacles, Cousins teaches the use of a sheet material foldable between a planar shape (Fig 1) and a receptacle shape (Fig 4) by providing 12 folding seams for simple manufacturing (Fig 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the collapsible container of Foster and Hoechst to use a 12-fold design as used by Cousins to provide a planar state for simplicity of manufacturing.
Regarding claim 7, the combination of Foster and Hoechst teaches the collapsible container of claim 1, but does not disclose further comprising a strap having a first end opposite a second end, at least one of the first end or the second end being attachable to the wall. However, in the same art of folding receptacles, Cousins teaches the use of a container further comprising a strap having a first end opposite a second end, at least one of the first end or the second end being attachable to the wall (Fig 4) to provide a handle.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the collapsible container of Foster and Hoechst to use a strap having a first end opposite a second end, at least one of the first end or the second end being attachable to the wall (Fig 4) to provide a handle as taught by Cousins.

Regarding claim 8, the combination of Foster and Hoechst teaches the collapsible container of claim 7, but does not expressly teach that the strap is formed of a composite material having a 

Regarding claim 9, the combination of Foster and Hoechst teaches the collapsible container of claim 1, but does not explicitly teach further comprising a fastener arranged in the parallelogram sheet and a corresponding hole arranged in the parallelogram sheet, the corresponding hole to receive the fastener, and the fastener to secure the folded parallelogram in the parallelepiped shape. However, in the same art of folding receptacles, Cousins teaches the use of a fastener arranged in the parallelogram sheet (fastener 12, 13, Fig 2) and a corresponding hole (hole 16, Fig 2) arranged in the parallelogram sheet, the corresponding hole to receive the fastener, and the fastener to secure the folded parallelogram in the parallelepiped shape (Figs 2-4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the collapsible container of Foster and Hoechst to use a fastener arranged in the parallelogram sheet (fastener 12, 13, Fig 2) and a corresponding hole (hole 16, Fig 2) arranged in the parallelogram sheet, the corresponding hole to receive the fastener, and the fastener to secure the folded parallelogram in the parallelepiped shape (Figs 2-4) as taught by Cousins to form a container.

.

Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Foster (U.S. 2,395,794) in view of Hoechst (GB 1,441,395), as applied to claims 1 and 10, and further in view of Bain (GB 2,143,424).  Regarding claim 6, the combination of Foster and Hoechst teaches the collapsible container of claim 1, but does not expressly teach wherein the metal material is an aluminum alloy, a steel alloy, or a titanium alloy. However, in the cooking pot art, Bain teaches the well known use of a aluminum as a base plate material for cooking. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the collapsible container of Foster and Hoechst to use well known aluminum as taught by Bain for use as a base plate cooking material.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Foster (U.S. 2,395,794) in view of Hoechst (GB 1,441,395) and Cousins (U.S. 2005/0103834).
Regarding claim 17, Foster teaches a collapsible container for cooking sustenance (title, Collapsible Cooking Receptacle) comprising: a sheet (seamless sheet of asbestos fabric 10 coated with 
Foster does not teach the sheet including a plurality of creases or a plate attached to the bottom surface, wherein when the sheet is in the collapsed shape, the first portion, the second portion, the third portion, and the fourth portion of the wall are stacked on the bottom surface opposite the plate. However, Hoechst teaches providing a plate to a bottom surface of a sheet of a container (page 3, lines 19-28, wherein one of skill in the art would understand that attaching the plate is an expedient way to provide the plate) wherein when the sheet is in the collapsed shape, the first portion, the second portion, the third portion, and the fourth portion of the wall would inherently be stacked on the bottom surface opposite the plate so as to provide protection and uniform heating to a container that can fold to a small size.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the collapsible cooking receptacle of Foster to include a metal parallelogram plate attached to the bottom in order to provide uniform heat distribution and mechanical stability to the cooking container as taught by Hoechst such that when the parallelogram sheet is in the collapsed shape, the first portion, the second portion, the third portion, and the fourth portion of the wall would inherently be stacked on the bottom surface opposite the parallelogram plate.
Cousins teaches the use a sheet including a plurality of creases (Fig 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time of the invention to modify the collapsible cooking receptacle of Foster to include a plurality of creases as taught by Cousins for folding and a plate attached to the bottom surface as taught by Hoechst for improved stability and heat distribution, wherein when the sheet is in the collapsed shape, the first 

Regarding claim 18, Cousins teaches the plurality of creases comprises about four creases arranged in the bottom surface (Fig 1).

Regarding claim 19, Cousins teaches the use of about 12 creases to form a container.

Regarding claim 20, Hoechst teaches the footprint of the bottom surface is a first footprint (basal area of Figs 1, 2, and 4), and the plate has a second footprint larger than the first footprint (page 3, lines 26-28 teaches making the metal base plate larger than the basal area of the container, suggesting the same shape but larger); and wherein when the sheet is in the receptacle shape, the plate shields the sheet from a heat source while cooking sustenance (page 3, lines 19-28).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or fairly suggest fairly suggest a collapsible container comprising a band formed of the composite material, the band having a first end opposite a second end, the first and second ends attached to the wall, and a portion of the band arranged between the first end and the second end being disposed adjacent to the bottom surface, and wherein the parallelogram plate is attached to the portion of the band disposed adjacent to the bottom surface, as recited in claim 4.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is cited for the folding structure.
THIS ACTION IS NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538. The examiner can normally be reached Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI M ELOSHWAY/Examiner, Art Unit 3736